Motion Denied; Order filed April 3, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00829-CR
                                   ____________

                        MOISES DONJUAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CR2473


                                     ORDER

      Appellant is represented by appointed counsel, L. Jeth Jones, II. Appellant=s
brief was originally due January 20, 2014. We granted three extensions of time to
file appellant=s brief until March 28, 2014. When we granted the last extension, we
noted that no further extensions would be granted. No brief was filed. On March
28, 2014, counsel filed a further request for a 30-day extension of time to file
appellant=s brief. We deny the request and issue the following order.
      Accordingly, we order L. Jeth Jones, II to file a brief with the clerk of this
court on or before April 28, 2014. If counsel does not timely file the brief as
ordered, the court may order the trial court to conduct a hearing or issue a show
cause order directing him to appear before this court on a date certain to show
cause why he should not be held in contempt for failing to file the brief as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.



                                       PER CURIAM